                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION


 KCI AUTO AUCTION, INC.                           )
                                                  )
                Plaintiff/Judgment Creditor,      )
 v.                                               )       Case No. 17-06086-CV-SJ-NKL
                                                  )
 ALONZO D. ANDERSON, et al.                       )
                                                  )
              Defendants/Judgment Debtors.        )


                       NOTICE OF INTENT TO SERVE SUBPOENA

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Plaintiff/Judgment Creditor

KCI Auto Auction, Inc., by and through its counsel of record, does hereby give notice of its intent

to serve a Subpoena to Produce Documents, Information or Objects or to Permit Inspection of

Premises in a Civil Action upon non-party EXPERIAN INFORMATION SOLUTIONS INC.,

for the production of any and all documents, records and information in its file and possession,

including the Consumer Report and the Credit Report, related or pertaining to the complete credit

history and consumer file of Alonzo D. Anderson, whose last known address is 2551 N. Dellrose,

Wichita, KS 67207, pursuant to and in accordance with the Fair Credit Reporting Act.

       Experian Information Solutions, Inc. will be required to produce the documents, records

and information requested in the attached Subpoena by April 1, 2019 to Plaintiff/Judgment

Creditor’s attorneys of record via electronic mail at shawn@slkc.biz or by regular mail to 14514

W. 49th St., Shawnee, KS 66216.




                                                      1

         Case 5:17-cv-06086-NKL Document 159 Filed 03/11/19 Page 1 of 3
Dated: March 11, 2019                    Respectfully submitted,

                                         STEWART LAW FIRM, L.C.

                                         By: s/ SHAWN E. STEWART
                                             Shawn E. Stewart        KS Bar 19711
                                                          th
                                             14514 W. 49 Street
                                             Shawnee, KS 66216
                                             Telephone: (913) 302-6517
                                             Email: shawn@slkc.biz
                                             Attorneys for Judgment Creditor




                                         2

        Case 5:17-cv-06086-NKL Document 159 Filed 03/11/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 11th day of March, 2019, I electronically filed
the foregoing with the Clerk of Court by using the CM/ECF system. The undersigned hereby
certifies that a true and correct copy of the foregoing was sent via United States Postal Service mail
on the following non CM/ECF participants, on this 11th day of March, 2019 to:

               (i)     Tom Ephrem                     (v)      Angelo Jefferson
                       6502 E. 15th St. N.                     8019 E. Orme
                       Wichita, KS 67206                       Wichita, KS 67207

               (ii)    Danny Ephrem                   (vi)     Quality Used Cars, LLC
                       8002 Peach Tree Ln                      2759 S. Broadway
                       Wichita, KS 67207                       Wichita, KS 67216

               (iii)   David Ephrem                   (vii)    Angelo Jefferson
                       8001 E. Orme                            8001 E. Orme
                       Wichita, KS 67207                       Wichita, KS 67207

               (iv)    Barry Ristick                  (viii)   Barry Ristick
                       8002 Peach Tree Ln                      8002 Mockingbird Lane
                       Wichita, KS 67207                       Wichita, KS 67207

               (ix)    David Ephrem                   (x)      Alonzo D. Anderson
                       8002 Peach Tree Ln                      Lucky 7 Used Cars, LLC
                       Wichita, KS 67207                       Lucky 7 Discount Auto Sales, LLC
                                                               2551 N. Dellrose
                                                               Wichita, KS 67220




                                       s/ SHAWN E. STEWART
                                       Attorney for Judgment Creditor KCI Auto Auction, Inc.




                                                      3

         Case 5:17-cv-06086-NKL Document 159 Filed 03/11/19 Page 3 of 3
